Opinion filed July 22, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00179-CR
                                         __________

                        JOSHUA DWIGHT HICKS, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 19th District Court
                                    McLennan County, Texas
                               Trial Court Cause No. 2009-744-C1


                              MEMORANDUM                OPINION
       Joshua Dwight Hicks has filed in this court a motion to dismiss his appeal. In his motion,
he states that this is a voluntary request. The motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
July 22, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.